IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2690 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 225 DB 2018
                                :
           v.                   :           Attorney Registration No. 90834
                                :
ADAM LUKE BRENT,                :           (Out of State)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 13th day of February, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Adam Luke Brent is suspended from the

Bar of this Commonwealth for a period of one year and one day. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).